      Case 2:19-cv-00029-NR-LPL Document 43 Filed 06/01/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
ANTHONY PTOMEY,                         )
                                        )
                                        ) 2:19-cv-00029-NR-LPL
            Plaintiff,                  )
                                        )
      vs.                               )
                                        )
ALLEGHENY COUNTY BUREAU                 )
                                        )
OF CORRECTIONS, et al.,                 )
                                        )
                                        )
            Defendants.                 )

                          MEMORANDUM ORDER
      This is a pro se prisoner’s rights action.   Plaintiff Anthony Ptomey
presented his complaint without a filing fee or in forma pauperis motion on
January 10, 2019, and the case was marked closed. [ECF 1; ECF 2]. He moved
for leave to proceed in forma pauperis on April 23, 2019, which was granted
the next day by Magistrate Judge Lisa Pupo Lenihan. [ECF 5; ECF 6]. The
complaint was filed on April 24, 2019. [ECF 7].
      On June 5, 2019, Magistrate Judge Lenihan issued an order to show
cause why the case should not be dismissed for failure to prosecute, since Mr.
Ptomey had failed to pay the initial partial filing fee. [ECF 9]. The partial
filing fee was subsequently paid. [ECF 11].
      On January 2, 2020, some of the named Defendants filed a motion to
dismiss [ECF 33], and Mr. Ptomey was ordered to respond by no later than
March 6, 2020. [ECF 36]. No response was filed. Accordingly, on April 7, 2020,
Magistrate Judge Lenihan issued an order to show cause, by no later than
April 30, 2020, as to why she should not issue a report and recommendation
dismissing the case for failure to prosecute under Rule 41(b). [ECF 40]. No
response was filed.

                                     -1-
      Case 2:19-cv-00029-NR-LPL Document 43 Filed 06/01/20 Page 2 of 2




      Currently before the Court is Magistrate Judge Lenihan’s May 7, 2020,
report and recommendation, recommending that Mr. Ptomey’s case be
dismissed under Rule 41(b) for failure to prosecute. [ECF 41].
      Mr. Ptomey was notified that, pursuant to 28 U.S.C. § 636(b)(1),
objections to the report and recommendation were due by May 26, 2020 (for
non-ECF users). No objections were filed, and so this Court reviews the report
and recommendation for plain error.
      Upon a plain-error review of the record of this matter and the report and
recommendation, the Court finds no clear error. Therefore, the Court enters
the following order
      AND NOW, this 1st day of June, 2020, it is ORDERED that the report
and recommendation [ECF 41] is adopted as the opinion of the Court.
      IT IS FURTHER ORDERED that Mr. Ptomey’s claims are
DISMISSED WITHOUT PREJUDICE.
      IT IS FURTHER ORDERED that Clerk of Court shall mark this case
as administratively CLOSED.


                                    BY THE COURT:


                                    /s/ J. Nicholas Ranjan
                                    United States District Judge



Cc:   ANTHONY PTOMEY
      38814-068
      FCI Cumberland
      Federal Correctional Institution
      P.O. Box 1000
      Cumberland, MD 21501


                                      -2-
